          Case 1:20-cv-03746-LJL Document 91 Filed 07/17/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, et al.,

                       Plaintiffs,
v.                                                    CASE NO.: 1:20-CV-03746 (LJL)

STEVEN J. BROOKS, et al.,

                       Defendants.


            SPECIALLY APPEARING DEFENDANTS’ NOTICE OF MOTION
                          AND MOTION TO DISMISS


       PLEASE TAKE NOTICE THAT, upon the memorandum of law in support dated July 17,

2020, Specially Appearing Defendants Steven J. Brooks, NianticVista Energy, LLC, Convergen

Energy WI, LLC, Gregory Merle, Theodore J. Hansen, Brian R. Mikkelson, and Riverview Energy

Corporation (“Defendants”) will move this Court, the Honorable Lewis J. Liman, presiding, at the

federal courthouse located at 500 Pearl Street, New York, NY 10007, or through a telephonic or

Zoom hearing to reflect the current worldwide pandemic and the Court’s practices, on a date and

in a manner to be set by the Court, for an Order: (1) dismissing this action or compelling arbitration

pursuant to 9 U.S.C. §§ 3-4; or alternatively (2) transferring this action under 28 U.S.C. § 1404(a)

to the Eastern or Western Districts of Wisconsin; (3) dismissing all claims with prejudice under

Federal Rules of Civil Procedure 12(b)(2), (3), and (6); or (4) requiring Plaintiffs to provide a more

definite statement under Federal Rule of Civil Procedure 12(e).

       This motion is supported by the accompanying memorandum and exhibits, and the

accompanying Declaration of Gregory Merle.

       Dated this 17th day of July, 2020

                                               By:    s/ Ryan M. Billings
Case 1:20-cv-03746-LJL Document 91 Filed 07/17/20 Page 2 of 2




                                   Ryan M. Billings
                                   S.D.N.Y. Bar No. RB0378
                                   KOHNER, MANN & KAILAS, S.C.
                                   4650 N. Port Washington Road
                                   Milwaukee, WI 53212-1059
                                   Telephone:    (414) 962-5110
                                   Facsimile:    (414) 962-8725
                                   Email:        rbillings@kmksc.com
                                   Attorneys for Defendants Steven J. Brooks,
                                   NianticVista Energy, LLC, Gregory Merle,
                                   and Riverview Energy Corporation

                                   -AND-

                                   Benjamin LaFrombois, pro hac vice
                                   William E. Fischer, pro hac vice
                                   VON BRIESEN & ROPER, S.C.
                                   2905 Universal Street, Suite 2
                                   Oshkosh, WI 54904
                                   Telephone:    (920) 233-4704
                                   Facsimile:    (920) 233-6055
                                   Email:        blafrombois@vonbriesen.com
                                                 wfischer@vonbriesen.com
                                   Attorneys for Convergen Energy WI, LLC,
                                   Theodore J. Hansen, and Brian R. Mikkelson




                             -2-
